NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10092

                Plaintiff-Appellee,             D.C. No.
                                                1:13-cr-00008-RVM-1
 v.

RICHARD SULLIVAN BENAVENTE,                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                   Ramona V. Manglona, Chief Judge, Presiding

                           Submitted October 12, 2017**
                              U. of Hawaii Manoa

Before: SCHROEDER, D.W. NELSON, and McKEOWN, Circuit Judges.

      Richard S. Benavente appeals the substantive reasonableness of his prison

sentence for Sexual Exploitation of Children in violation of 18 U.S.C. § 2251(a)

and (e), and the application of a two-level sentencing enhancement for obstruction

of justice under U.S.S.G. § 3C1.1. We have jurisdiction under 28 U.S.C. § 1291.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court did not abuse its discretion in imposing a two-level

sentencing enhancement. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1169-

70 (9th Cir. 2017) (en banc). The court concluded that Benavente obstructed

justice by making false statements to the government and violating his plea

agreement by testifying falsely at the trial of Raymond Roberto. “[V]iolation of a

plea bargain warrants a sentence enhancement for obstruction of justice.” United

States v. Acuna, 9 F.3d 1442, 1446 (9th Cir. 1993).

      Nor was Benavente’s sentence substantively unreasonable. Benavente’s

360-month sentence was within the guidelines range of 292 to 365 months.

Within-guidelines sentences are presumed reasonable. Rita v. United States, 551

U.S. 338, 341 (2007). The court sentenced Benavente to the statutory maximum

after explaining that Benavente had enticed or coerced at least two minor girls into

sexual activity repeatedly in exchange for drugs, and had violated his plea

agreement.

      AFFIRMED.




                                         2